          Case6:21-ap-01073-MH
         Case  6:21-ap-01073-MH Doc
                                 Doc2-1
                                     4 Filed
                                        Filed07/06/21
                                              07/06/21 Entered
                                                          Entered07/06/21
                                                                  07/06/2112:39:49
                                                                           10:28:52 Desc
                                                                                     Desc
                                 Main Document Page
                                  AP-Summons       Page1 1ofof3 4


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

David M Goodrich
Weiland Golden Goodrich LLP
650 Town Center Drive, Suite 600
Costa Mesa, CA 92626
714−966−1000




Plaintiff or Attorney for Plaintiff

                                          UNITED STATES BANKRUPTCY COURT
                                      CENTRAL DISTRICT OF CALIFORNIA − RIVERSIDE
In re:

                                                                              CASE NO.:    6:17−bk−20092−MH

Mark Bastorous and Bernadette Shenouda                                        CHAPTER:     7


                                                                              ADVERSARY NUMBER:         6:21−ap−01073−MH
                                                               Debtor(s).

John P. Pringle


                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Christine S. Shenouda                                                                PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
08/05/2021. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                September 8, 2021
             Time:                02:00 PM
             Hearing Judge:       Mark D. Houle
             Location:            3420 Twelfth St., Crtrm 301, Riverside, CA 92501



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
       Case6:21-ap-01073-MH
      Case  6:21-ap-01073-MH Doc
                              Doc2-1
                                  4 Filed
                                     Filed07/06/21
                                           07/06/21 Entered
                                                       Entered07/06/21
                                                               07/06/2112:39:49
                                                                        10:28:52 Desc
                                                                                  Desc
                              Main Document Page
                               AP-Summons       Page2 2ofof3 4


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: July 6, 2021




                                                                                        By:        "s/" John Craig
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
          Case6:21-ap-01073-MH
         Case  6:21-ap-01073-MH Doc
                                 Doc2-1
                                     4 Filed
                                        Filed07/06/21
                                              07/06/21 Entered
                                                          Entered07/06/21
                                                                  07/06/2112:39:49
                                                                           10:28:52 Desc
                                                                                     Desc
                                 Main Document Page
                                  AP-Summons       Page3 3ofof3 4



                                               PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:




 A true and correct copy of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE IN ADVERSARY
 PROCEEDING [LBR 7004−1] and (2) the accompanying pleading(s) entitled:
Complaint:  (1) for Authorization to Sell Real Property in Which Co-Owner Holds Interest Pursuant to 11
 __________________________________________________________________________________________________________
U.S.C.§  363(h); and (2) for Authorization to Pay Costs of Sale Pursuant to 11 U.S.C.§ 363(j) (continued)
 __________________________________________________________________________________________________________
 will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005−2(d); and (b) in the manner
 stated below:

    1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
    Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
    (date) _____________________, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and
    determined that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email
    addresses stated below:
    David M Goodrich dgoodrich@wgllp.com, kadele@wgllp.com;lbracken@wgllp.com;wggllp@ecf.courtdrive.com;gestrada@wgllp.com
    John P Pringle (TR) brenfro@rpmlaw.com, jpp@trustesolutions.net;jpringle@rpmlaw.com
    United States Trustee (RS) ustpregion16.rs.ecf@usdoj.gov

                                                                                Service information continued on attached page
    2. SERVED BY UNITED STATES MAIL: On (date) _____________________, I served the following persons and/or
    entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct
    copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
    Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than 24 hours after
    the document is filed.




                                                                           x    Service information continued on attached page
    3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state
    method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)
    _____________________, I served the following persons and/or entities by personal delivery, overnight mail service,
    or (for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
    Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
    completed no later than 24 hours after the document is filed.




                                                                                Service information continued on attached page
    I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

    07/06/2021              Gloria Estrada
    _____________________________________________________________                                    _________________________________
                                                                                                                       




    Date                   Printed Name                                                                 Signature

                 This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

 December 2016                                                                                  F 7004−1.SUMMONS.ADV.PROC
    Case 6:21-ap-01073-MH          Doc 4 Filed 07/06/21 Entered 07/06/21 12:39:49                 Desc
                                   Main Document     Page 4 of 4


PLEADINGS (CONTINUED):
AND Early Meeting of Counsel and Status Conference Instructions Effective February 17, 2012 AND Notice of
Compliance with Local Bankruptcy Rule 7026-1 and Rule 7026 of the Federal Rules of Bankruptcy Procedure

SERVED BY UNITED STATES MAIL:

Christine S. Shenouda
15402 Pepperwood Ln
Fontana, CA 92336

Christine S. Shenouda
12414 Meadowvale St
Mira Loma, CA 91752

Christine S. Shenouda
350 Forest St, #2
Kearny, NJ 07032

Christine S. Shenouda
47 Woodland Ave, Apt 108
Summit, NJ 07901
